Name: Commission Regulation (EEC) No 2631/86 of 21 August 1986 establishing complementary special detailed rules to Council Regulation (EEC) No 2376/86 opening and providing for the administration of a Community tariff quota for unroasted malt falling within subheading 11.07 A II b) of the Common Customs Tariff originating in and coming from Finland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 237/ 14 Official Journal of the European Communities 23 . 8 . 86 COMMISSION REGULATION (EEC) No 2631/86 of 21 August 1986 establishing complementary special detailed rules to Council Regulation (EEC) No 2376/86 opening and providing for the administration of a Community tariff quota for unroasted malt falling within subheading 11.07 A II b) of the Common Customs Tariff originating in and coming from Finland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2376/86 of 24 July 1986 opening and providing for the adminis ­ tration of a Community tariff quota for unroasted malt falling within subheading 1 1 .07 A II b) of the Common Customs Tariff originating in and coming from Finland ('), and in particular Article 6 thereof, Whereas for market management reasons it is advisable to introduce a complementary control element for the execution of the quota ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The applications for licences foreseen under Article 2 of Regulation (EEC) No 2376/86 shall be received only if they fulfil the conditions of the above Article and if they are accompanied by a copy of the Finnish export licence . This licence must make reference to Council Regulation (EEC) No 774/86 (2). Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 August 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 206, 30 . 7 . 1986, p. 7 . (2) OJ No L 56, 1 . 3 . 1986, p. 113 .